DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on December 30, 2020.  Claims 11 and 12 are newly added.  
Claims 1-12 are currently pending consideration.


Response to Arguments
Applicant's remarks filed December 30, 2020 concerning claims 1-10 have been fully considered, but are not persuasive.  The reasons set forth below.


Regarding claims 1 and 6, on page 9 of Applicant's remarks, Applicant submits that Lee is contrary to the claimed invention of claim 1.
In response to applicant’s remarks, the examiner respectfully disagrees.  
Lee teaches the user equipment receives PDCCH and implicitly determines on the basis of PDCCH, PUCCH resource information. Then the UE performs a transmission process of transmitting the ACK/NACK information through the PUCCH resource that is derived or calculated by a function of a CCE index from among the CCEs constructing a PDCCH received by the UE. Therefore the terminal is receiving downlink data and 
	Examiner’s assertion that Lee teaches claim 1 and similarly claim 6 is clear and proper.

Double Patenting 
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,701,721. Although the claims at issue are not identical, they are not patentably distinct from each other because:

For claim 1, U.S. Patent No. 10,701,721 discloses:  receiving, by terminal equipment, first downlink data, wherein the first downlink data is bom in a first time-domain resource unit in a first time-domain resource set, the first time-domain resource set comprises at least one time-domain resource unit (claim 1);
determining, by the terminal equipment, transmitting feedback information for the first downlink data in a second time-domain resource unit according to a location of the first time-domain resource unit in the first time-domain resource set (claim 1).
Claims 2-5 are rejected because they depend on rejected independent claim 1 above.

6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,701,721. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 6, U.S. Patent No. 10,701,721 discloses: An apparatus for transmitting feedback information, comprising, comprising: a transceiver, a processor; and
a memory for storing instructions, wherein the processor is configured to control the transceiver to receive first downlink data, wherein the first downlink data is bom in a first time-domain resource unit in a first time-domain resource set, the first time-domain resource set comprises at least one time-domain resource unit (claim 12);
wherein the processor is further configured to: determine transmitting feedback information for the first downlink data in a second time-domain resource unit according to a location of the first time-domain resource unit in the first time-domain resource set (claim 12).
Claims 7-10 are rejected because they depend on rejected independent claim 6 above.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2016/0211962 A1).

8.    Regarding claim 1, Lee teaches A method for transmitting feedback information, comprising:
receiving, by terminal equipment, first downlink data, wherein the first downlink data is bom in a first time-domain resource unit in a first time-domain resource set, the first time-domain resource set comprises at least one time-domain resource unit (Paragraphs [0006] and [0121] receiving at least one PDCCH from the base station);
determining, by the terminal equipment, transmitting feedback information for the first downlink data in a second time-domain resource unit according to a location of the first time-domain resource unit in the first time-domain resource set (Paragraphs [0006] and [0121] PUCCH resources are determined based on PDCCH).


9.    Regarding claim 6, Lee teaches an apparatus for transmitting feedback information, comprising, comprising:

a memory for storing instructions,
wherein the processor is configured to control the transceiver to receive first downlink data, wherein the first downlink data is bom in a first time-domain resource unit in a first time-domain resource set, the first time-domain resource set comprises at least one time-domain resource unit (Paragraphs [0006] and [0121] receiving at least one PDCCH from the base station);
wherein the processor is further configured to: determine transmitting feedback information for the first downlink data in a second time-domain resource unit according to a location of the first time-domain resource unit in the first time-domain resource set (Paragraphs [0006] and [0121] PUCCH resources are determined based on PDCCH).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0211962 A1) in view of Shen et al. (US 2009/0207793 A1).

Regarding claims 11 and 12, Lee does not explicitly disclose wherein the terminal equipment determines transmitting feedback information for the first downlink data in the second time-domain resource unit according to the location of the first time-domain resource unit in the first time domain resource set and a system processing delay.
	Shen teaches wherein the terminal equipment determines transmitting feedback information for the first downlink data in the second time-domain resource unit according to the location of the first time-domain resource unit in the first time domain resource set and a system processing delay (Paragraph [0035] UE implicitly derives the channel for ACK/NAK; transmit using the allocated PUCCH resources in a subframe which occurs a defined amount of time/system processing delay after the DL grant).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the terminal equipment determines transmitting feedback information for the first downlink data in the second time-domain resource unit according to the location of the first time-domain resource unit in the first time domain resource set and a system processing delay as taught by Shen in the system of Lee for ACK/NAK repetition to provide sufficient coverage see abstract of Shen.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DIANE L LO/Primary Examiner, Art Unit 2466